DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on February 25, 2021 is acknowledged.  Claims 1 and 6 are amended, Claim 7 is canceled, and Claim 8 is new.  Thus, Claims 1-6 and 8 are pending and are further examined on the merits in the U.S. non-provisional application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				tip of the fastened portion, tip of the fastened portion in the recess (Claim 1, line 27), 
				the outer circumferential wall of the first housing member (Claim 3, line 3 and Claim 4),
				different distances to the fixed spiral scroll wall (Claim 5, line 2), a short distance, a long distance (Claim 5, lines 2 and 4-6)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Objections
The claims are objected to because of the following informality:  
		Applicants’ amendments to the claims are seen having a lighter color shade than the surrounding unamended portions of the claim because the text amendments were made in a font color different than black font (see pp. 3-5 of Applicants’ reply filed on February 25, 2021).  The Examiner encourages that Applicants’ future correspondence with the Office including any amendments be submitted entirely in black font to avoid the fuzzy and potentially unreadable responses that will enhance the clarity of Applicants’ communication with the Office.   
	Appropriate correction is required.

Specification
Applicants’ amended title is acceptable (p. 2 of Applicants’ reply filed on February 25, 2021).   


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The limitation “a tip of the fastened portion is in the recess” (Claim 1, line 28) is not found described as such in the specification.  Additionally, the word “tip” is nowhere found in the specification.  Still additionally, in combination with the lack of written description Applicants’ drawings are not scaled drawings and Fig. 2 is represented isometrically.  A mere viewing of Fig. 2 of the specification does not provide the not further ascribe these benefits as being realized specifically by the tip of the fastened portion being disposed in the recess).  Still further, the specification also does not describe that the tip of the fastened portions (45b, 45c) reside(s) in the basal recesses (82a, 82a, Fig. 3).    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The limitation “a tip of the fastened portion is in the recess” (Claim 1, line 27) in combination with the specification (¶ 0094) makes the claim indefinite in that Applicants describe that the outer circumferential wall (23) and the thick portions (45a, 45d, Fig. 2) may be in contact with each other.  Such a description in ¶ 0094 implies and leads the reader to consider that Applicants’ scroll compressor has a kind of movement tolerance of the outer circumferential wall (23) relative to the fastened portions (45a, 45b, 45c, 45d, and 45e, Fig. 2)) of the first circumferential wall (42) during operation of the scroll compressor that can make the fastened portions (45b, 45c) reside and/or not reside in the recess (82b, 82b, Figs. 2 and 3).  If the fastened portions (45b, 45c) do not reside in the recess (82b, 82b) Applicants’ scroll compressor would not operate/function as intended.   

In Regard to Claim 3 and Claim 4 and a claim dependent thereon
	The amended limitations of Claim 1 associated with the “recess forming portion” (Claim 1, lines 21-27) in combination with the element “the outer circumferential wall of the first housing member” makes the claim indefinite in that Claim 1 previously recites that the outer circumferential wall is associated with the (Claim 1, lines 18 and 20).  Claim 4 recites the same element and so is similarly rejected as Claim 3 previously described above.   

In Regard to Claim 5
	The amended limitations of Claim 1 associated with the “recess forming portion” (Claim 1, lines 21-27) in combination with the limitations of Claim 5 in still further combination with the drawings make the claim indefinite in that it is not understood how “different distances” (Claim 5, line 2) of the recess forming portions and/or “a short distance” (Claim 5, line 4) and/or “a long distance” (Claim 5, lines 5 and 6) of the recess forming portions are measured to the fixed spiral wall (i.e., because the wall is formed in a spiral shape there are many different distances/short distances/long distances that are dependent on what portion of the fixed spiral wall is used as the point of reference in relation to the opening areas (of the 85s), see Fig. 2).    

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on February 25, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants assert that DEGUCHI (US2016/0108915) and NAGANO (US2014/0178232) each do not disclose the amended limitations of independent Claim 1.  While the Examiner finds the Applicants’ arguments persuasive that the amended limitations are not disclosed by DEGUCHI and NAGANO (pp. 7-10 of Applicants’ reply, especially the last two paragraphs on p. 8), the Examiner does not find support in the specification for the amended limitation “the tip of the fastened portion is in the recess” (Claim 1, line 27).  The issues regarding this limitation are described above and are parsed out into respective 35 U.S.C. 112a and 35 U.S.C. 112b rejections.  Additionally, the amended limitations in Claim 1, when considering the claim suite as a whole, have also generated a number of new drawing objections which are further described above.  As a result of the 35 U.S.C. 112a rejection above it is not understood what the inventive feature of Applicants’ scroll compressor is meant to be recited (and DEGUCHI and NAGANO previously disclose the features of Applicants’ claims as described in the Non-Final Rejection having notification date of November 25, 2020, paragraphs #7 and #8). The Examiner respectfully asks Applicants to consider the inventive concept behind their device and direct future amendments towards what is considered to be the 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday March 4, 2021

/Mary Davis/Primary Examiner, Art Unit 3746